



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Bedzra, 2015 ONCA 254

DATE: 20150414

DOCKET: C58195

LaForme, Watt and Epstein JJ.A.

BETWEEN

Her Majesty the Queen

Appellant

and

Evans Bedzra

Respondent

Susan Magotiaux, for the appellant

John Hale, for the respondent

Heard: March 27, 2015

On appeal from the sentence imposed by Justice Robert N. Fournier
    of the Ontario Court of Justice, dated December 20, 2013.

ENDORSEMENT

[1]

The respondent was convicted of thirty-six offences in relation to two
    domestic partners. His convictions included numerous assault offences, some of
    which were with a weapon. One conviction was for assault causing bodily harm.
    He was also convicted of several counts of criminal harassment, breach of
    probation, and mischief.  We note, in particular that the respondent assaulted
    his victims while they were pregnant with his child  he punched one in the
    stomach and threw a plate at the other.

[2]

The trial judge sentenced the respondent to a term of imprisonment of three
    years less one day. He credited the respondent with one year for his pre-trial
    custody leaving him to serve a sentence of two years less one day. The
    respondent had been held in custody for 133 days before being released on bail,
    17 of which were in lockdown. On being granted bail, he was on strict house
    arrest for approximately one year.

[3]

On this Crown appeal from sentence, the respondent properly conceded
    that the record does not support the trial judges finding that the
    respondents
Charter
rights were infringed when he was first denied
    bail, and that it was an error for the trial judge to grant credit of one year for
    133 days of pre-sentence custody, even if 17 days of that had been spent in lockdown.
    Despite these errors, the respondent submits that the overall sentence is fit.

[4]

On March 27, 2015 we granted the Crown leave to appeal and allowed the
    appeal. At that time, we set aside the respondents sentence and substituted
    the following sentence. We concluded that a fit sentence in all the
    circumstances is a sentence of 4.5 years imprisonment, less 199.5 days credit
    for pre-sentence custody. This leaves the respondent with a net sentence of 47.35
    months imprisonment. In addition, we made an order under s. 743.21(1) of the
Criminal
    Code
during the custodial portion of the sentence.

[5]

The sentence of imprisonment is to be apportioned as follows:

1.       Count 4  Assault: 9 months in
    prison

2.       Count 31  Assault: 9 months
consecutive

3.       Count 35  Assault Bodily
    Harm: 9 months
consecutive

4.       Count 38  Assault: 4.5 months
consecutive

5.       Count 41  Assault: 3 months
consecutive

6.       Count 1  Assault with a
    Weapon: 1.5 months
consecutive

7.       Count 8  Criminal Harassment: 4.5 months
consecutive

8.       Count 29  Criminal Harassment: 9 months
consecutive

9.       Count 44  Criminal Harassment: 4.5 months
consecutive

10.     Count 2  Assault with a Weapon: 0.75 months       concurrent

11.     Count 3  Assault with a Weapon: 0.75 months       concurrent

12.     Count 17  Criminal Harassment: 9 months   concurrent

13.     Count 39  Criminal Harassment: 6 months   concurrent

14.     Count 42  Criminal Harassment: 9 months   concurrent

15.     Count 7  Assault: 0.75 months concurrent

16.     Count 10  Assault: 0.75 months concurrent

17.     Count 12  Assault: 4.5 months concurrent

18.     Count 15  Assault with a Weapon: 1.5 months       concurrent

19.     Count 18  Mischief: 1.5
days
concurrent

20.     Count 21  Assault: 0.75 months concurrent

21.     Count 24  Assault: 2.25 months concurrent

22.     Count 26  Assault with a Weapon: 0.75 months     concurrent

23.     Count 28  Assault: 4.5 months concurrent

24.     Counts 6, 9, 11, 19, 23, 25, 27, 30, 32, 36, 40, 43,   45
     Breach of Probation: 0.75 months each     concurrent

[6]

We advised that reasons for our decision would follow; they are set out
    below.

[7]

The offences committed by the respondent were very serious. They were
    carried out over a lengthy period of time. They included 16 counts of assault
    consisting of hitting, kicking, slapping and throwing things at two of his domestic
    partners. He assaulted them when they were pregnant and when he felt they did
    not give him enough attention, or put others needs over his.

[8]

The respondent belittled his partners. When they attempted to leave or
    express resistance or discontent, he threatened them in words and conduct. Almost
    all of the offences were committed while the respondent was on probation for
    previous violence against one of the same victims. His conduct demonstrated a
    blatant and disturbing disregard for the courts supervision order.

[9]

Aside from his relatively youthful age, little mitigated in favour of
    the respondent. His expression of remorse was viewed by the trial judge with
    skepticism. He has a habit of shifting blame to his victims and has no record
    of rehabilitative success.

[10]

The
    respondent has a criminal record which, although not extensive, contained a
    prior offence of violence against one of the same victims. We do note, as did
    the trial judge, that the respondent was not sentenced to any terms of
    imprisonment for his prior convictions.

[11]

Previous
    efforts to deal with the respondents domestic violence issues reveal little or
    no impact. His probation officer reports that the respondent denies any abusive
    conduct and believes the efforts are not helpful or relevant to him. The trial
    judge found that his prospects for rehabilitation did not appear to be very
    promising.

[12]

The
    respondent, a father, has rarely had work and has made little effort to better
    himself or contribute to the financial and practical responsibilities of a
    household. According to the trial judge, his preference was to live off the
    avails of the complainants.

[13]

The
    victim impact statements in this case illustrate how his domestic partners
    viewed themselves as pathetic for staying with an abuser, how they lost their
    self-worth; and how they isolated themselves from others. The effects the
    victims suffered as a result of the respondents domestic abuse are ongoing.
    This case acutely reflects the comments from this court in
R. v. Bates
(2000), 146 C.C.C. (3d) 321 (Ont. C.A.), at para. 30:

Crimes involving abuse in domestic relationships are
    particularly heinous because they are not isolated events in the life of the
    victim. Rather, the victim is often subjected not only to continuing abuse,
    both physical and emotional, but also experiences perpetual fear of the
    offender.

[14]

This
    is a case where the principles of general deterrence, specific deterrence and
    denunciation, together with concern for the safety and security of the victims,
    predominate in determining a fit and proper sentence. The constellation of
    factors relating to the offences and the offender warranted a sentence in the
    range of 4.5 years less appropriate credit for pre-sentence custody. The
    sentence of three years less a day, as imposed by the trial judge, was
    manifestly unfit.

[15]

For
    these reasons, leave to appeal sentence was granted, the appeal allowed, and
    the sentence varied in the manner we have explained.

H.S.
    LaForme J.A.

"David
    Watt J.A."

"Gloria
    Epstein J.A. »


